                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


WILLIE MENARDO MCKINNON,
    Plaintiff,

vs.                                          Case No.: 3:18cv1191/LAC/EMT

SERGEANT B. HULLETT, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated July 16, 2019 (ECF No. 103). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation and the objections

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                         Page 2 of 2

       2.      Defendants Centurion and Nurse Williams’ motion to dismiss (ECF No.

93) is GRANTED, and Plaintiff’s federal and state law claims against Centurion and

Nurse Williams are DISMISSED WITH PREJUDICE.

       DONE AND ORDERED this 14th day of August, 2019.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv1191/LAC/EMT
